HUGHES, District Judge.
The ground of the demurrer of the defendants to the bill is, that under the laws of Virginia the complainant had complete and adequate remedy at law, and that therefore equity had not of right any proper jurisdiction in the premises. The remedies at law relied upon by the demurrants are: First, that not only is the sheriff bound in his official bond by his action, but that, under the Virginia Code of 1873, c. 149, § 4, p. 1020, the complainant might require the sheriff before selling to demand of the defendants an indemnifying bond to cover the value of the property ■about to be sold under execution; and second, that under the provisions of the said 'Code, c. 149, §§ 6 and 7, p. 1021, and c. 185, §§ 2, 3, 5, 6, and 7, pp. 1184, 1185, complainant might give a suspending bond and obtain possession of the personalty levied on, until the right of property in the personalty should be determined by the state court in which defendants in the bill obtained their judgment against Reed and wife. As to the first proposition, it is evident, prima facie, that the seizure of the whole of defendant’s live stock and farming utensils at this time of year is likely to produce damages far beyond any probable compensation which plaintiff might recover in an action ■at law. The objection might be good if only one or a few animals or utensils were levied on, but it cannot be sustained by a court of equity where the whole outfit of a large plantation is taken by the sheriff. At least ■at the present season of the year the complainant is entitled to the personalty constituting the working outfit of his farm in specie, and should not be put to a tardy, ■tedious, and expensive action for damages on an indemnifying bond. As to the second proposition of the defendants, an examination of the provisions of the Virginia Code will show that the trial of the right of property between the parties provided for in cases where suspending bonds are given is summary in the extreme. The mere return to.the clerk’s office of the suspending bond, such as the complainant is allowed to give for the temporary redemption of his property, makes it stand as a judgment against him, which may in the most summary way be enforced on notice. Now, the right of a non-resident of a state to try such right of property as the complainant claims to have in this case, in a court of the United States, on plenary proceedings, is a constitutional right. And it would be a mockery of this right- for this court to turn him away and say to him that he has a right to redeem his property under the state law, and to have his right of property summarily determined in a state court. This very question was fully considered and decided by Mr. Justice Curtis in the first judicial circuit, in the case of Cropper v. Coburn [Case No. 3,416]. The point must be considered as settled, both on principle and authority, that “though the law of a state has provided for relief at law in the state courts, which equity alone could previously have given as between citizens of the state, this does not affect the equitable jurisdiction of the courts of-the United States to grant the equitable relief.”
It is true that under the legislation and judicial decisions of the state of Virginia, the right of a person holding property which a sheriff is instructed to levy on, to resort to a court of equity for protection by injunction has been very much limited, if not entirely destroyed; but no such local legislation can affect the equitable powers or the jurisdiction of the United States circuit courts; for these have still, except in the slight particulars in which it may have been modified by act of congress, the jurisdiction and powers which belonged to the English high court of chancery at the time of the adoption of the constitution of the United States. State legislation has nowhere and can nowhere affect this jurisdiction. Nor can it be affected except through and by virtue of some act of congress, and congress has been noticeably abstinent in enacting legislation affecting the equity jurisdiction of the circuit courts.
"The right to sue in a United States court of chancery is one of those rights with which the complainant was not supplied in the provisions of the state code, which are relied upon as affording complete and adequate remedy at law; and his right not to be deprived of his property except by due process of law was a constitutional right which was not supplied him by the local code. I might specify still other particulars in which his remedy at law in this case was inade*52quate and incomplete, but it is unnecessary. The defendants’ demurrer must be overruled, the preliminary injunction prayed for by the plaintiff awarded, and the cause must be left to mature at rules for hearing on its merits at the fall term of the court.
NOTE [from original report]. These principles have been settled in Boyle v. Zacharie, 6 Pet. [31 U. S.] 648; Russell v. Southard, 12 How. [53 U. S.] 139; Livingston v. Story, 9 Pet. [34 U. S.] 632; Neves v. Scott. 13 How. [54 U. S.] 268; Pennsylvania v. Wheeling & B. Bridge Co., 13 How. [54 U. S.] 519; Noonan v. Lee, 2 Black [67 U. S.] 499; Thompson v. Railroad Cos., 6 Wall. [73 U. S.] 134. See, also, 3 Munf. 559, and Randolph v. Randolph, 6 Rand. [Va.] 198.